 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    WESCO INSURANCE COMPANY, et al.,                        Case No. 2:16-cv-01206-JCM-GWF
 8                                         Plaintiffs,
             v.                                                           ORDER
 9
      SMART INDUSTRIES CORPORATION, et
10    al.,
                             Defendants.
11

12          On July 15, 2019, the parties filed a joint status report concerning Jacob Wyman (ECF No.
13   120). On July 17, 2019, Hi Tech Security Inc. (“Hi Tech Security”) and William Roseberry filed
14   their supplemental memorandum on consolidation. On July 29, 2019, the parties filed their Joint
15   Status Report Concerning Jacob Wyman. ECF No. 124.
16          The parties represent that they have reached an agreement as to Jacob Wyman’s consent to
17   removal and are revising the terms of the stipulation. The parties request until August 5, 2019 to
18   file the stipulation. The Court finds good cause to grant such request. Accordingly,
19          IT IS HEREBY ORDERED that the parties shall file a stipulation and/or a status report
20   informing the Court of the state court plaintiffs’ consent to removal no later than August 5, 2019.
21          Dated this 30th day of July, 2019.
22

23
                                                             GEORGE FOLEY, JR.
24                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         1
